IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 93-7020
                        Conference Calendar
                         __________________

KING FISHER MARINE SERVICE,
                                       Plaintiff-Appellant,
versus

ROGELIO PEREZ, ETC.,
                                      Defendant,
and

UNITED STATES OF AMERICA,
                                      Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. CA-G-91-267
                        - - - - - - - - - -
                          (March 22, 1994)

Before KING, DAVIS, and DeMOSS, Circuit Judges.

PER CURIAM:*

      King Fisher Marine Service, Inc. (KFMS) argues that the

district court erred as a matter of law in holding that the

Attorney General's certification of Perez' scope of employment is

conclusive, in refusing to allow discovery on the issue, and in

refusing to conduct an evidentiary hearing to determine the scope

of employment issue.   KFMS argues that 28 U.S.C. § 2679(d)(1) and

(2) provide that the certification is conclusive for removal




      *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                            No. 93-7020
                                -2-


purposes only and cites opinions from seven other circuit courts

which have so held.

     The Federal Tort Claims Act provides that federal employees

acting within the course and scope of their employment are immune

from liability.   Mitchell v. Carlson, 896 F.2d 128, 130 (5th Cir.

1990).   In Mitchell, this Court stated that "once the United

States Attorney certifies that the federal employee acted within

the scope of her employment, the plaintiff properly can proceed

only against the United States as defendant." 896 F.2d at 133.

This Circuit has held that the Attorney General's certification

is conclusive on the issue of scope of employment.   Id. at 131;

Fenelon v. Duplessis, No. 92-3200 (5th Cir. Jun. 29, 1993)

(unpublished; copy attached).

     Even if seven other circuits have disagreed with this

Circuit on this issue, this panel may not overrule previous panel

decisions absent en banc reconsideration or a superseding

contrary decision of the Supreme Court.   Matter of Dyke, 943 F.2d
1435, 1441-42 (5th Cir. 1991).

     AFFIRMED.